DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In an amendment filed 9/23/2022, Applicant amended claims 1, 3, 20, cancelled claim 17.  This amendment is acknowledged.  Claims 1-16 and 18-20 are pending and are currently being examined.  It is noted that claim 20 is designated as “(New)” in the amendment filed 9/23/2022, however it is no longer new and should be labeled as “(Currently amended)”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-6, 9-10, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cary US Pat. No. 5,161,514.
Cary teaches:
In Reference to Claim 1
An archery bow (bow 12 having a cable guard 10, Fig. 1-20) comprising: 
a riser comprising a grip (central riser with a central handle/grip unlabeled, Fig. 1); 
a first rotatable member arranged to rotate about a first axis and a second rotatable member arranged to rotate about a second axis (pair of rotatable members 18 each rotate about central axles and hold a bowstring therebetween, Fig. 1), 
a bowstring comprising a nocking point (arrow 26 extends in line with the cable guard to a rear end of arrow 26 is held on a nocking point midway between the rotatable members 18, Fig. 1, 12, Col. 3 lines 12-21, 30-36); 
a cable (tension cables 16); 
a cable guard arranged to apply a force to the cable at a contact location (guard 14 having slide 20 applies lateral force to tension cables 16 to move them away from the arrow 26, Fig. 1-2, 12-13, Col. 3 lines 22-29); 
an arrow rest attached to the riser (arrow rest 24/54 is attached to riser 12 via rod 50 and mount 22 of the arrow rest assembly/cable guard 10);
the bow defining a shooting axis, the shooting axis positioned in a longitudinal plane and a lateral plane, the longitudinal plane orthogonal to the lateral plane, the bowstring positioned in the longitudinal plane, the contact location positioned on the lateral plane, the lateral plane located midway between the first axis and the second axis (the cable guard extends in the lateral plane midway between the axles of the rotatable members (midpoint of the bow, Col. 3 lines 12-21, 30-36) in a plane orthogonal to the longitudinal (vertical) plane where the arrow and bowstring travel, Fig. 1, 12).  
In Reference to Claim 2
The archery bow of claim 1, the cable guard comprising a body member attached to the riser (body/rod is mounted to the riser of the bow via a mount 22, Fig. 1, 11-13, 20).  
In Reference to Claim 5
The archery bow of claim 2, the cable guard comprising a cable engaging member arranged to move with respect to the body member (slide 20 engages cables 16 and moves along the rod body 14/50).  
In Reference to Claim 6
The archery bow of claim 5, the cable engaging member arranged to move parallel to the shooting axis (Fig. 1-4, 10, 12, the slide 20 moves along body rod 14/50 which is parallel to the shooting axis along arrow 26).  
In Reference to Claim 9
The archery bow of claim 1, the cable comprising a first cable (pair of cables 16), the contact location comprising a first contact location, the archery bow comprising a second cable, the cable guard arranged to apply a force to the second cable at a second contact location (left and right power cables 16 are held within separate slots in slide 20, Fig. 7-10, 12-13).  
In Reference to Claim 10
The archery bow of claim 9, the second contact location positioned on the lateral plane (both power cables 16 are contacted in the lateral plane in line with the rod/body 14/50, Fig. 1-2, 12).  
In Reference to Claim 15
The archery bow of claim 1, the grip oriented upon the longitudinal plane (the grip on the riser of the bow 12 is oriented directly below the arrow along the longitudinal plane, Fig. 1, 12).  
In Reference to Claim 18
The archery bow of claim 1, the riser comprising a cavity comprising a longitudinal axis oriented at an angle to the shooting axis (the riser has an aperture/cavity that receives a fastener (unlabeled, Fig. 3) which is oriented at an angle perpendicular to the shooting axis, Fig. 1-3, 11, 20).  
In Reference to Claim 19
The archery bow of claim 18, the cavity comprising an arcuate sidewall (the riser aperture/cavity accepts the fastener which is oriented at an angle perpendicular to the shooting axis includes a rounded aperture forming an arcuate sidewall to accept the rounded fastener therein, Fig. 1-3, 11, 20).  
Claims 3 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Darlington US Pat. No. 8,950,388.
Darlington teaches:
In Reference to Claim 3
An archery bow (Fig. 5-6) comprising: 
a riser comprising a grip (riser 501 having a grip area 504); 
a bowstring comprising a nocking point (bowstring 108 with a central nocking point where an arrow 503 is nocked thereon); 
a cable (power cable(s) 109/111); 
a cable guard arranged to apply a force to the cable at a contact location (cable guard 102 having a cable contacting portion 112 that applies a force to the cables at a contact location to keep them away from the arrow during shooting, Fig. 5); 
the bow defining a shooting axis (along arrow 503), the shooting axis positioned in a longitudinal plane (vertical plane along bowstring 108 in the direction of the shooting axis of arrow 503) and a lateral plane (horizontal plane perpendicular to the bowstring at the midpoint of the bow where the power cable contact the cable guard portion 112, Fig. 5-6), the longitudinal plane orthogonal to the lateral plane (the cable guard portion 112 is pivotal in the horizontal plane orthogonal to the bowstring shooting vertical plane, Fig 5), the bowstring positioned in the longitudinal plane (Fig. 5), the contact location positioned on the lateral plane (Fig. 5); the cable guard comprising a body member attached to the riser (body 114 connects the cable portion 112 to the riser 501, Fig. 5-6), the body member comprising a longitudinal axis, the longitudinal axis oriented nonparallel to the lateral plane (the body 112 has a central longitudinal axis oriented at an angle to the horizontal plane that guard portion 112 is positioned in, Fig. 5-6).  
In Reference to Claim 20
The archery bow of claim 3, the longitudinal axis straight along the length of the body member central body member 114 is straight along the central section of the length of its body between the cable contact section 112 and the riser connecting section, Fig. 5-6).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 11-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cary as applied to claim 1 above and further in view of Saunders US Pat. No. 5,983,880.
In Reference to Claims 7-8 and 11-12
Cary teaches:
The archery bow of claim 1 as rejected above.
Cary fails to teach:
The cable guard comprising a first roller arranged to contact the cable, a rotation axis of the roller oriented in the lateral plane, and a second roller arrange to contact a second cable.
Further, Saunders teaches:
A similar cable guard attached to a riser (14) of an archery bow (16), the guard having a cable holding portion (10) movable along a body member (12), the cable holding portion having two grooves (60/62) to receive two power cable portions therein (18/20), the cable guard comprising a first roller and a second roller arranged to contact a first and second cable (pair of rollers 68/74), a rotation axis of each roller oriented in the lateral plane (axes 70/76 are central in the guard body which would place them in the lateral plane of Sparks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cary to have formed the cable guard with a pair of rollers in order to reduce the wear caused by frictional forces between the guard and the moving cables during use as taught by Saunders (Col. 1 lines 25-38, Col. 2 lines 21-31).
In Reference to Claim 14
Cary as modified by Saunders teaches:
The archery bow of claim 12, a rotation axis of the first roller offset from a rotation axis of the second roller (Darlington: Fig. 3, Col. 4 lines 16-21).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cary and Saunders as applied to claim 12 above and further in view of Land US Pat. No. 6,722,354.
In Reference to Claim 13
Cary as modified by Saunders teaches:
The archery bow of claim 12 as rejected above.
Cary and Saunders fail to teach:
The first roller and second roller positioned on a common rotation axis.  
Further, Land teaches:
A similar cable guard (18, Fig. 1-5) attached to a riser (12) of an archery bow (10), the guard having a cable holding portion (58) on a body member (45), the cable holding portion having two grooves in two rollers (grooves 80 in rollers 62/64) in to receive two power cable portions therein (50/52), the cable guard comprising a first roller and a second roller arranged to contact a first and second cable (pair of rollers 62/64), a rotation axis of each roller oriented in the lateral plane (shaft 68 having central axis 88 are central in the guard body which would place them in the lateral plane of Sparks), wherein the first and second roller are positioned on a common axis (88, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cary to have formed the cable guard with a pair of rollers along a common axis in order to reduce the wear caused by frictional forces between the guard and the moving cables during use as taught by Land (Col. 4 lines 6-23).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cary as applied to claim 2 above and further in view of Darlington US Pat. No. 8,307,816.
In Reference to Claim 4
Cary teaches:
The archery bow of claim 2, the body member comprising a longitudinal axis (the body member 14/50 generally extends along a central axis along its length parallel to the shooting axis of the arrow, Fig. 1-4, 10, 12).
Cary fails to teach:
The body member longitudinal axis oriented nonparallel to the shooting axis or having curvature along its length.  
Further, Darlington teaches:
A similar cable guard attached to a riser (22) of an archery bow (20), the guard having a cable holding portion (40) movable along a body member (38) having a curved shape such that a portion of the longitudinal axis is oriented nonparallel to the shooting axis (curved end of rod 38, Fig. 2-4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cary to have formed the body member with a curved portion in order to reduce the wear and tear due to the twisting forces applied to the bow limbs during draw as taught by Darlington (Col. 3 lines 6-18).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cary as applied to claim 1 above and further in view of McPherson US Pat. No. 10,082,358.
In Reference to Claim 16
Cary teaches:
The archery bow of claim 1, the body member comprising a longitudinal axis (the body member 14/50 generally extends along a central axis along its length parallel to the shooting axis of the arrow, Fig. 1-4, 10, 12).
Cary fails to teach:
The riser comprising a Berger button hole oriented on the lateral plane.  
Further, McPherson teaches:
A similar cable guard attached to a riser (22) of an archery bow (20), the riser having a Berger button hole (13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Cary to have formed the riser with a button hole in order to allow other standard accessories to be attached to the riser, such as a forward arrow rest or a button, as is commonly known in the art and as taught by McPherson (Col. 3 lines 50-52).
Response to Arguments
Applicant's arguments filed 9/23/2022 have been fully considered but they are not persuasive. 
In regards to the argument that Cary fails to teach an arrow rest coupled to the riser.  This is not found persuasive as arrow rest 24/54 is coupled to the riser via the arrow rest assembly body which couples to riser 12 via mount 22 (Fig. 1-3, 11-12).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the arrow rest being directly coupled to the riser) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, it is not totally clear if the mounting bracket of the arrow rest does not in fact directly attach to the riser if you look at Fig. 11 it appears that it may in fact be mounted directly to the riser via fasteners between the rest and the mount 22 on the right side surface opposite the arrow support surface of the arrow rest.
Applicant’s arguments, see page 5, filed 9/23/2022, with respect to the rejection(s) of claim(s) 3, 20 under 103 (Cary/Darlington) have been fully considered and are persuasive in light of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Darlington (8,950,388).  Further, it appears that Darlington (8,950,388) would also anticipate the claim limitations of amended claim 1.
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Saunders (4,377,152), Walker (4,903,678 (Fig. 5)), Savage (5,490,492), Bunk (5,722,385), Afshari (6,681,753), and McPherson (8,950,388 (Fig. 6)) are similarly positioned cable guards
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711